Citation Nr: 0701213	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-39 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for a chronic respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in November 2006.  

The veteran's current claim is for service connection for a 
chronic respiratory disorder.  In August 1976, service 
connection for bronchial asthma was denied by the Board.  
This is considered to be part and parcel of the current 
claim.  McGraw v Brown, 7 Vet. App. 138 (1994).  Therefore, 
the proper issue relates to whether new and material evidence 
has been submitted to reopen the claim.  Therefore the Board 
has phrased the issue to consider this determination.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In view of 
the action taken below on this issue, there is no prejudice 
to the appellant in proceeding with consideration of this 
matter.

The issue of service connection for a chronic respiratory 
disorder on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1976 decision, the Board denied entitlement 
to service connection for bronchial asthma.  It was held that 
asthma pre-existed service and was not permanently made worse 
(aggravated) therein.

2.  Evidence received subsequent to the August 1976 decision 
of the Board, when considered with evidence earlier of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the final 
August 1976 decision of the Board is new and material and the 
claim is reopened.  38 U.S.C.A. §5108, 7104 (West 2002); 
38 C.F.R. § 3.156(a) (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2003 and March 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with the 
appropriate notification.  In view of the action taken below 
there is no prejudice in proceeding in any event.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for bronchial asthma was previously denied 
by the Board in an August 1976 decision.  Under such 
circumstances, the decision of the Board is final, with the 
exception that a veteran may later reopen his claim if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104.  Therefore, it must first be determined whether or not 
new and material evidence has been submitted such that the 
claim may now be reopened.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the Board's 1976 decision 
included the service medical records that showed that the 
veteran was found, during service, to have had asthma prior 
to entry into active duty.  The asthma was not deemed to have 
been aggravated therein.  Evidence received in connection 
with the veteran's application to reopen the claim for 
service connection for a chronic respiratory disorder 
includes numerous statements from the veteran's private 
medical care provider who indicated that, in his opinion, the 
veteran's exposure to chemicals during service, possibly 
including asbestos, could have initially injured the 
veteran's bronchioles and bronchi setting the stage for later 
pulmonary function impairments.  For the purpose of 
determining whether evidence is new and material to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus the 
Board finds these medical opinions constitute new and 
material evidence such that the claim may be reopened.  The 
application to reopen the claim is granted.  To this extent 
therefore, the appeal is allowed.  


ORDER

New and material evidence having been submitted, the 
application to reopen the claim is granted and to this 
extent, the appeal is allowed.  


REMAND

Having found that new and material evidence has been 
submitted, the veteran's claim must now be reviewed on a de 
novo basis.  It is determined that a medical opinion 
regarding the etiology of the veteran's respiratory disorder 
is necessary.  

Additionally, since the prior Board decision, the law 
concerning the rebutting of soundness has been modified.  See 
38 C.F.R. § 3.304.  To the extent the existence of a pre-
service disorder may be at issue in this case, consideration 
of the initial application of the new provisions by the RO 
would be in order.

Finally, at his personal hearing, appellant contended that he 
had received VA medical treatment for pulmonary pathology at 
Dallas and Fort Worth medical facilities in 1966 and 1967.  
It does not appear that this information was previously on 
file, nor does it appear that these records were ever 
requested.

Accordingly, the case is REMANDED for the following action:

1.  RO should, with appellant's 
assistance as indicated, attempt to 
obtain all VA medical records of 
treatment, specifically VA treatment 
since 1966.  To the extent indicated, 
the Dallas and Fort Worth medical 
centers should be requested to provide 
available records.  If needed appellant 
should be contacted to provide 
additional detail as needed.  To the 
extent records are obtained, they 
should be associated with the claims 
file.  To the extent records are not 
obtained, documentation as to the 
attempts undertaken to obtain such 
records should be set forth.

2.  The RO should arrange for the veteran 
to undergo a special respiratory 
examination to ascertain the current 
nature of his respiratory disorder.  The 
examiner should specify the specific 
diagnosis of the disorder.  The examiner 
should be requested to then render an 
opinion regarding whether it is at least 
as likely as not (probability 50 percent 
or greater) that the current diagnosis is 
related to service.  The claims folder 
should be made available for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.

a.  To the extent it is 
determined that the disorder 
at issue may have pre-existed 
service, the examiner is asked 
to comment as to the onset 
prior to service, whether it 
is clear and unmistakable that 
there was pre-service 
existence.  The examiner 
should also comment as to 
whether there was any increase 
in severity, or whether there 
is clear and unmistakable 
evidence that there was no 
increase in the severity.

b.  To the extent the 
pulmonary pathology is found 
not to have pre-existed 
service, the approximate onset 
of the disorder should be 
identified, and it should be 
indicated whether any 
relationship to in-service 
occurrences or events caused 
the disorder.  Again, 
rationale for any decision 
reached is requested.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If a question of 
rebutting the presumption of soundness is 
raised, consideration of the new provisions 
cited above should be included in the 
readjudication.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


